Citation Nr: 0843582	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  03-36 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, with mild hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to September 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for diabetes 
mellitus, type II, with mild hypertension, and assigned a 20 
percent evaluation, effective May 8, 2001.  

In November 2003, a Decision Review Officer (DRO) granted an 
earlier effective date of July 20, 2000, for the award of 
service connection for diabetes mellitus, type II, with mild 
hypertension.  

In a May 2006 decision, the Board denied an increased rating 
in excess of 20 percent for the veteran's service-connected 
diabetes mellitus, type II, with mild hypertension.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans' Claims (Court).  The attorney 
for the appellant and the Secretary of Veterans Affairs filed 
a motion for Joint Remand.  By Order of the Court in March 
2007, the Joint Remand was ordered, and the claim was 
remanded to the Board for additional development and 
readjudication consistent with the directives contained 
therein.  The case has been returned to the Board for further 
appellate review.  

The Board notes that the veteran waived initial RO 
consideration of the new evidence submitted in conjunction 
with his claim.  38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Throughout the rating period on appeal, the veteran has 
not been required to regulate his activities due to his 
service-connected diabetes mellitus, type II, with mild 
hypertension.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, with mild 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The veteran seeks a higher evaluation for his service-
connected diabetes mellitus, type II, with mild hypertension.  
In an August 2008 personal statement the veteran explains 
that his activities are regulated due to the medication and 
meal/diet regimen, as well as going out of breath from light 
physical activity.  He further added that his activities are 
restricted because he has to "feed" the insulin when 
needed, carry a cadre of pills and insulin, and watch his 
sugar level diligently.  The veteran contends that his 
current disability is worse than the current evaluation 
contemplates.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2008).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The current appeal arises from the initially assigned rating; 
thus, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Throughout the rating period on appeal, the veteran's 
diabetes mellitus, type II, with mild hypertension, has been 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
7913.  Under this code, a 20 percent evaluation is assigned 
for diabetes mellitus requiring insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  A 
40 percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  A 
60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) 
(2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).

The Board has reviewed the evidence of record and finds no 
support for the assignment of a higher evaluation in excess 
of 20 percent for any portion of the rating period on appeal.  
There is no dispute that the veteran requires insulin and a 
restricted diet to control his service-connected diabetes 
mellitus, type II.  However, the evidence of record fails to 
demonstrate that his diabetes mellitus, type II, requires a 
regulation of activities.  

Treatment records reflect the veteran being counseled and 
encouraged to start an exercise program to help control his 
weight and diabetes.  In September 2002, VA outpatient 
treatment records note the veteran stating that he was 
"exercising more and eating less."  It was reported that 
the veteran was to continue with diet and exercise.  
Similarly, an April 2003 VA examination report stated that 
the veteran's diabetes makes it very difficult for him to 
travel away from home, but he continues to exercising 
regularly as well as taking walks with his spouse.  By March 
2004, treatment records reveal that the veteran was no longer 
regularly exercising.  Specifically, a March 2004 VA 
outpatient treatment specifically states that the veteran 
"[e]ats 3 meals, no regular exercise, [and] this was 
encouraged."  More recently, during the May 2008 VA 
examination, the veteran denied having any activity 
restriction relating to his diabetes.  The Board sympathizes 
with the veteran's contentions that his activities are 
regulated due to his medication and meal and diet regimen, 
but the Board finds that there is no medical evidence of 
record showing that the veteran's diabetes requires a 
regulation of activities.  Although it is generally not 
necessary to meet all of the rating criteria for a higher 
rating, see 38 C.F.R. § 4.21, the regulation of activities is 
the primary characteristic distinguishing the higher rating 
in this case and, absent a finding that regulation of 
activities is required, a higher rating is not warranted.  

The Board notes that the veteran's hypertension is associated 
with his diabetes.  As noted above, compensable complications 
of diabetes are to be rated separately unless they are part 
of the criteria used to support a 100 percent evaluation; 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

Under Diagnostic Code 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) warrants a 
10 percent evaluation with diastolic pressure predominantly 
100 or more, or; systolic pressure 160 or more, or; a minimum 
evaluation may be assigned for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).  A 20 percent evaluation may be 
assigned with diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  For a 40 
percent rating, diastolic pressure must be predominantly 120 
or more, and a 60 percent rating requires diastolic pressure 
predominantly 130 or more.  Id.  

In this case, the Board finds that a separate compensable 
rating is not warranted for the veteran's hypertension.  The 
available medical evidence clearly reveals that the veteran's 
systolic and diastolic blood pressure is predominantly below 
160 and 100, respectively.  In fact, all of the readings 
taken throughout the appeal period are all below 160 and 100.  
For example, VA outpatient treatment records from September 
2000 to January 2003 reflect blood pressure readings being 
144/90, 134/81, 133/77, 138/80, 136/76, 118/86, and 136/76.  
Three readings taken during the April 2003 VA examination 
revealed blood pressure readings of 142/96, 146/86, and 
132/92.  Similarly, VA outpatient treatment records from 
August 2003 to September 2007 note blood pressure readings of 
136/76, 118/86, 146/85, 128/86, 132/88, 144/79, 149/73, 
111/72, 123/78, 134/80, and 118/68.  Finally and more 
recently, two readings taken during the May 2008 VA 
examination revealed blood readings of 132/68 and 113/71.  
Therefore the evidence does not establish diastolic blood 
pressure readings that are "predominantly" 100 or more or 
systolic blood pressure readings that are "predominantly" 
160 or more to warrant a compensable rating.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101.  Moreover, while the medical 
evidence does show that the veteran requires continuous 
medication to control his hypertension, the veteran does not 
have a history of diastolic pressure predominantly 100 or 
more, either before or since he was placed on medication for 
hypertension.  Thus, the Board cannot grant a separate 
compensable evaluation under Diagnostic Code 7101 for 
hypertension.  

The Board has considered whether the veteran was entitled to 
staged ratings for his service-connected diabetes mellitus, 
type II, with mild hypertension.  However, upon reviewing the 
longitudinal record in this case, we find that, at no time 
during the pendency of this appeal for an increased rating 
has his disability been more or less disabling than as 
currently rated under the present decision.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's diabetes mellitus, 
type II, with mild hypertension.  The evidence does not 
establish that his service-connected diabetes causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  Moreover, it does not establish 
that the veteran's service-connected diabetes mellitus, type 
II, with mild hypertension necessitates frequent periods of 
hospitalization.  In light of the foregoing, the veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the veteran's belief 
that his service-connected diabetes mellitus, type II, with 
mild hypertension is worse than the current evaluation 
contemplates; however, the objective clinical findings do not 
support his assertions for the reasons stated above.  As the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for diabetes mellitus, type II, with 
mild hypertension, the benefit-of-the-doubt doctrine is not 
for application, and an increased rating must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The RO provided a VCAA notice letter to the veteran in August 
2000, before the initial original adjudication of the claim.  
The letter notified the veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

Additionally, with regard to the increased rating claim, by 
letters dated in February 2004 and June 2007, the veteran was 
told that the evidence must show that his disability has 
increased in severity and provided with notice of a 
disability rating and an effective date for award of 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
veteran claim was readjudicated in July 2008.  

To the extent, if any, that any VCAA notice is defective in 
content or timing, the Board notes that in this case such 
error is not prejudicial.  In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 490 (2006), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Moreover, neither the veteran nor his 
representative has alleged defective notice.  The record 
shows that the veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and VA outpatient treatment records from 
September 2000 to November 2007.  The veteran was also 
provided a VA examination.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, with mild hypertension is 
denied.  




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


